Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Specification
The ABSTRACT language should be clear and concise and should not repeat information given in the title. 
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
In this case “present invention concerns” should be deleted.
In addition, the form and legal phraseology often used in patent claims, such as “means” should be avoided.


The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 recites the limitation "the belt" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

In re cl. 22:  the word “preferably” renders the claim indefinite, the metes and bounds of the claim cannot be determined.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 20-27, 29-31, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BÜHLMEIER (DE 102013109579 A1).

“In the 3 is a section of one of the drive belts 19 . 19a . 19b and 19c shown, one of the conveyor belts 29 receives. This conveyor bar 29 has a U-shaped contour, wherein on a directed in the conveying direction leg 31 a takedown profiling 31a is trained. The drive belt 19 . 19a . 19b and 19c is as a smooth belt with fabric inserts 32 formed, with a tread 33 this smooth belt respectively in areas where the conveyor belts 29 are fastened, with grooves 34 is provided. As is apparent from the illustration, is in the corresponding groove 34 a locking plate 35 inserted, and there are fixing screws 36 through this locking plate 35 passed through and on the other hand the drive belt 19 . 19a . 19b and 19c by nuts 37 fixed to the conveyor bar.”



[AltContent: textbox (Fixing means & inner holding element)][AltContent: arrow][AltContent: textbox (recess)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Carrier bar)][AltContent: arrow][AltContent: textbox (Strands/fabric inserts)][AltContent: arrow][AltContent: textbox (belt)][AltContent: arrow]
    PNG
    media_image1.png
    378
    510
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    327
    501
    media_image2.png
    Greyscale





15. A traction means for an inclined conveyor of a combine harvester (intended use shown in fig 1), the traction means comprising 
a traction means body which extends substantially in a longitudinal direction (X) of the belt and is endlessly closed or designed to be endlessly closable (belt, marked up); 
wherein at least one tension strand which runs in the longitudinal direction is embedded in the traction means body and is enclosed by the traction means body (insert/reinforcement 32, marked up).

16. The traction means as claimed in claim 15, wherein the traction means is a belt (already addressed).

17. The traction means as claimed in claim 15, wherein the at least one tension strand is a plurality of tension strands embedded in the traction means body (plurality is shown), and 
wherein the tension strands are arranged spaced apart from each other in a transverse direction (Y) (shown above; Y taken in the transverse, vertical axis).

18. The traction means as claimed in claim 17, wherein at least one region free from tension strands lies between at least two of the plurality of tension strands in a transverse direction (Y) (shown above; and see cl. 17).

20. The traction means as claimed in claim 15, wherein the traction means body comprises polyurethane (inherent choice of material).

21. The traction means as claimed in claim 15, wherein the traction means body consists of polyurethane (inherent choice of material).

22. The traction means as claimed in claim 15, wherein the at least one tension strand comprises as a material selected from the group consisting of steel, polyester, aramide, glass fiber, carbon, and mixtures thereof, preferably consists of steel, polyester, aramide, glass fiber or carbon (inherent choice of material; NOTE: the particular material is not critical).

23. The traction means as claimed in claim 15, wherein the at least one tension strand consists of steel, polyester, aramide, glass fiber or carbon (inherent choice of material; NOTE: the particular material is not critical).

24. The traction means as claimed in claim 15, wherein a plurality of teeth which each extend in a vertical direction (Z) toward the same side of the traction means body and in a transverse direction (Y), and are spaced apart from each other in the longitudinal direction (X) (tread 33, fig 3).



26. The traction means as claimed in claim 15, wherein a carrier bar is fixedly connected to the traction means body and extends substantially in a transverse direction (Y) (marked up), and 
wherein the carrier bar is connected by at least one fixing means to an inner holder element which extends substantially parallel to the carrier bar in the transverse direction (Y) (marked up); 
wherein the carrier bar and the inner holder element surround at least portions of the traction means body on both sides in a vertical direction (Z) (shown/taught above); and, 
wherein one or more of the carrier bar, the fixing means, or the inner holder element are arranged in a recess of the traction means body (shown above).

27. The traction means as claimed in claim 26, wherein the carrier bar is connected to the inner holder element by a pair of the fixing means (a pair is shown in fig 3).


29. The traction means as claimed in claim 15, wherein the traction means has at least two traction means ends in the longitudinal direction (X), by which the traction means is endlessly closed or designed to be endlessly closable; and, wherein the two ends (at least two shown above) overlap in the or are designed to overlap in the transverse direction (Y) and/or the vertical direction (Z) (fig 2).

30. The traction means as claimed in claim 15, wherein at least one outer holder element which is connected by means of at least one fixing means to an inner holder element which extends substantially parallel to the at least one outer holder element in a transverse direction (Y); wherein the at least one outer holder element and the inner holder element surround at least portions of the traction means body on both sides in a vertical direction (Z); and, wherein the one or more of the outer holder element, the fixing means or the inner holder element is arranged in a recess of the traction means body (already addressed in cl. 26).

31. The traction means as claimed in claim 15, wherein the at least one outer holder element is connected to the inner holder element with a pair of the fixing means (addressed in cl. 27).

33. An inclined conveyor for a combine harvester the traction means as claimed in claim 15 (fig 1).

34. A combine harvester comprising the inclined conveyor as claimed in claim 33 (fig 1).

Claims 15-18, 20-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentz (8596447).


Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Gentz teaches the claimed invention:

“(14) It can be seen in particular from the illustration of FIG. 3 that the toothed belt 10 is provided with three fabric plies or layers 22 that are wound over one another and that are separated from one another by rubber layers. As already described above, these fabric plies 22 a high long-term tensile strength.”

[AltContent: arrow][AltContent: textbox (Carrier bar)][AltContent: arrow][AltContent: textbox (Fixing means)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (strands)][AltContent: arrow][AltContent: textbox (belts)][AltContent: arrow]
    PNG
    media_image3.png
    527
    790
    media_image3.png
    Greyscale

[AltContent: textbox (Recess in the tooth)]
[AltContent: textbox (Inner holder)]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over BÜHLMEIER (DE 102013109579 A1), in view of Peters et al (10647516, filed 3/2017) and/or Burbank (DE 102018112047 A1, filed 5/2018).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

BÜHLMEIER does not show the alternative arrangement of the recess.

28. The traction means as claimed in claim 26, wherein the recess is arranged in a tooth.

arranged in a tooth.

Peters teaches that it has been well known to arrange the recess in the teeth (figs 8, 9).


Burbank teaches the claimed arrangement has been well known to one skilled:

[AltContent: textbox (the recess is arranged in a tooth)][AltContent: arrow]
    PNG
    media_image4.png
    275
    651
    media_image4.png
    Greyscale




It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the recess of BÜHLMEIER with the teachings of Peters and/or Burbank, because it would not have been outside the skill that to arrange the recess in the tooth using sound engineering judgement, because it lessens the wear by avoiding metal on metal contact.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BÜHLMEIER (DE 102013109579 A1) and/or Gentz (8596447), in view of Westhoff (4834843).

NOTE: if the “transverse direction” (cl. 17) is claimed to be in the same plane as shown in applicant’s Drawings, then BÜHLMEIER or Gentz does not appear to clearly shown said arrangement.

Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957).

17. The traction means as claimed in claim 15, wherein the at least one tension strand is a plurality of tension strands embedded in the traction means body, and 
wherein the tension strands are arranged spaced apart from each other in a transverse direction (Y).

18. The traction means as claimed in claim 17, wherein at least one region free from tension strands lies between at least two of the plurality of tension strands in a transverse direction (Y).

19. The traction means as claimed in claim 18, wherein in the at least one region free from tension strands, the traction means body has at least one passage opening which extends through the traction means body in a vertical direction (Z).

Westhoff teaches that it has been well known that the strands can be arranged as claimed:
[AltContent: textbox (Strand arrangements as shown in applicant’s Drawings)]
[AltContent: arrow]
    PNG
    media_image5.png
    216
    434
    media_image5.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide of BÜHLMEIER and/or Gentz with the teachings of Westhoff, because it would not have been outside the skill to arrange the strands side by side using sound engineering judgement and in order to belt to have a high long-term tensile strength (see Gentz teaching above).


Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over BÜHLMEIER (DE 102013109579 A1) and/or Gentz (8596447).

	In support of the obviousness of choosing any of the materials listed in claims 20-23:

20. The traction means as claimed in claim 15, wherein the traction means body comprises polyurethane.

21. The traction means as claimed in claim 15, wherein the traction means body consists of polyurethane.

22. The traction means as claimed in claim 15, wherein the at least one tension strand comprises as a material selected from the group consisting of steel, polyester, aramide, glass fiber, carbon, and mixtures thereof, preferably consists of steel, polyester, aramide, glass fiber or carbon.

23. The traction means as claimed in claim 15, wherein the at least one tension strand consists of steel, polyester, aramide, glass fiber or carbon.


It would have been obvious to one having ordinary skill in the art at the time the invention was 

The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Isshiki et al (6605014) teaches in figs 1, 2, that belt tension strands have been well known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671